DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6366236 in view of Bach US 20180018553.
Regarding claim 1, 10 Farmer US 6366236 B1 teaches
1. A processor-implemented method for using radar data to generate a direction of arrival (DOA) command using a convolutional neural network (CNN), the method comprising: 
generating a parameters from the radar data; (col 12 lines 36-50 input layer)
processing, in the CNN, the parameters to determine whether the response represents a valid target detection; (Fig. 6a col 3 lines 3-10, col 3 lines 58-63, col 3 lines 61-67)
classifying, by the CNN, the parameters as a false alarm when the parameters does not represent a valid target detection; and (Fig. 6a col 3 lines 3-10, col 3 lines 58-63, col 3 lines 61-67)
identifying a maximum value in the parameters when the parameters does represent a valid target detection.  (Fig. 6a col 3 lines 3-10 peak finding)
classifying, by the CNN, the parameters as a false alarm when the parameters does not represent a valid target detection; and (Fig. 6a col 3 lines 3-10, col 3 lines 58-63, col 3 lines 61-67)



but does not explicitly say what is a response map
Bach US 20180018553 A1 teaches 
Neural network for target identification using the response map (22,input image (fig. 1a ), spectrogram) in radar [0006]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer with invention by Bach in order to perform automated classification of the images.

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6366236 in view of Bach US 20180018553 and Aguayo US 9268938 B1.

Regarding claim 2, 11 Farmer and Bach do not explicitly teach
2. The method of claim 1, wherein the response map is a Bartlett beamformer spectral response map.  
Bartlett beamformer is a natural extension of conventional spectral analysis (spectrogram) to the sensor array. 
Aguayo US 9268938 B1 teaches that the Bartlett’s method is well known for estimating the spectrum content in a signal (col 6 lines 29-37)  in applications of neural network ( col 9 lines 59-64) and therefore it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer to use Bartlett beamformer parameters as it is just matter of the design choice in order to obtain spectrogram parameters as an input to the neural network. 


Claims 3-7, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6366236 in view of Bach US 20180018553, Aguayo US 9268938 B1  further in view of Visser US 8160273 B2.
Regarding claims 3, 12 Farmer/Bach/Aguayo do not teach
3, 12 The method of claim 2, wherein the CNN has been trained using training data generated in an anechoic chamber.  
20. The system of claim 19, wherein the processor is further programmed to train the CNN using back propagation and using a training data set and a validation data set that are each generated in an anechoic chamber.
Visser teaches
3, 12 The method of claim 2, wherein the CNN has been trained using training data generated in an anechoic chamber.  
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer/Bach/Aguayo with invention by Visser in order to train the algorithm with multiple different types of noises. 


Although combination above does not teach 
4, 14 The method of claim 3, wherein the response map is a three-dimensional tensor of dimensions 15x20x3 this is just a matter of design choice and optimization in order to achieve more or less reasonable training and processing time.  (Applicant specification does not contain any information why such tensor would be advantageous or essential.)

5, 13 The method of claim 4, wherein the CNN is trained using back propagation.  (Farmer: claim 13)

6. The method of claim 5, wherein the CNN comprises a plurality of hidden layers.  (Bach: fig. 1A)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer/Bach/Aguayo/Visser with invention by Bach in order to perform automated classification of the images.


7, 15 The method of claim 6, wherein each of the hidden layers comprise a convergent layer with a rectified linear unit (ReLU) activation function.  (Bach: [0008])
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer/Bach/Aguayo/Visser with invention by Bach in order to perform automated classification of the images.


Claims 8-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6366236 in view of Bach US 20180018553, and Aguayo US 9268938 B1 further In view of official notice and further in view of Visser US 8160273 B2.

Although combination above does not explicitly teach
8, 16 The method of claim 7, wherein each of the hidden layers further comprise Batch Normalization layers, MaxPooling layers, and Dropout layers.

Official Notice
 Using hidden layers further such as Batch Normalization layers, MaxPooling layers, and Dropout layers is well known in the art.
     One of ordinary skills in the art would recognize that using Batch Normalization layers Batch normalization acts to standardize only the mean and variance of each unit in order to stabilize learning, but allows the relationships between units and the nonlinear statistics of a single unit to change. (https://machinelearningmastery.com/batch-normalization-for-training-of-deep-neural-networks/)
       Maxpooling layer is a pooling operation that selects the maximum element from the region of the feature map covered by the filter. Thus, the output after max-pooling layer would be a feature map containing the most prominent features of the previous feature map. (https://medium.com/dataseries/basic-overview-of-convolutional-neural-network-cnn-4fcc7dbb4f17)  is used to reduce the size of the image and identify the prominent peaks
     And 
    Dropout layers is required to prevent the Neural network from overfitting (https://machinelearningmastery.com/dropout-for-regularizing-deep-neural-networks/)


It would be obvious for one of ordinary skills in the art to use Batch Normalization layers, MaxPooling layers, and Dropout layers in order to optimize the process of the machine learning and the feature identification as thought in Official Notice.

9, 17 The method of claim 8, wherein the CNN comprises at least one fully connected layer (FC) with a sigmoid activation function. (https://medium.com/dataseries/basic-overview-of-convolutional-neural-network-cnn-4fcc7dbb4f17)

It would be obvious for one of ordinary skills in the art to use at least one fully connected layer (FC) with a sigmoid activation function in order to optimize the process of the machine learning and the feature identification as thought in Official Notice.


Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6366236 in view of Bach US 20180018553 further in view of KAMO US 20160097853 A1 and  Aguayo US 9268938 B1.
Regarding claim 18, 19 Farmer teaches
18. A system for generating a direction of arrival (DOA) command for a vehicle comprising one or more processors programmed to implement a convolutional neural network (CNN), the system comprising: 
a radar transceiver providing radar data; (inherent radar)

wherein the CNN is trained to process the data  map to determine whether the data map represents a valid target detection, and (Fig. 6a col 3 lines 3-10, col 3 lines 58-63, col 3 lines 61-67)

classify the response map as a false alarm when the response map does not represent a valid target detection; and( Fig. 6a col 3 lines 3-10, col 3 lines 58-63, col 3 lines 61-67)
19. The system of claim 18, wherein the processor is further programmed to identify a peak response in the response map when the response map does represent a valid target detection.  (Fig. 6a col 3 lines 3-10, col 3 lines 58-63, col 3 lines 61-67)

 but does not teach
wherein the processor is further programmed to generate the DOA command when the response map does represent a valid target detection.  
therefrom a Bartlett beamformer response map; 
Bach US 20180018553 A1 teaches 
Neural network for target identification using the response map (22,input image (fig. 1a ), spectrogram[0076] ) in radar [0006]
Kamo teaches
wherein the processor is further programmed to generate the DOA command when the response map does represent a valid target detection.[0008]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer with inventions by Bach in order to perform automated classification of the images and further modify using teachings by Kamo in order to detect the position of the target relative to the vehicle.
Although Farmer/Bach/Kamo does not say Bartlett beamformer The Bartlett beamformer is a natural extension of conventional spectral analysis (spectrogram) to the sensor array.
Aguayo US 9268938 B1 teaches that the Bartlett’s method is well known for estimating the spectrum content in a signal (col 6 lines 29-37)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer/Bach/Kamo to use Bartlett beamformer parameters as it is just matter of the design choice in order to obtain spectrogram parameters as an input to the neural network. 


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer US 6366236 in view of Bach US 20180018553, Aguayo US 9268938 B1, KAMO US 20160097853 and  further in view of Visser US 8160273 B2.
Regarding claim 20 Farmer/Bach/Aguayo/Kamo do not teach
 
20. The system of claim 19, wherein the processor is further programmed to train the CNN using back propagation and using a training data set and a validation data set that are each generated in an anechoic chamber.
Visser teaches
 20. The system of claim 19, wherein the processor is further programmed to train the CNN using back propagation and using a training data set and a validation data set that are each generated in an anechoic chamber.(col 7 lines 27-49)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Farmer/Bach/Aguayo/Kamo with invention by Visser in order to train the algorithm with multiple different types of noises. 

Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/Thomas M Hammond  III/Primary Examiner, Art Unit 3648